    Case 4:20-cr-00269-Y Document 55 Filed 09/07/21                   Page 1 of 2 PageID 459


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


UNITED STATES OF AMERICA                             §
                                                     §
VS.                                                  §         ACTION NO. 4:20-CR-269-Y
                                                     §
ERIC PRESCOTT KAY (1)                                §

                            ORDER ASSIGNING HOURS FOR TRIAL

        At the trial of this case, the government will be allowed

twenty (20) hours to put on its case, including opening statement

and     cross-examination,                  but     not     including        final    argument.1
Defendant will be allowed fifteen (15) hours to put on his case,

including         opening        statement          and     cross-examination,         but     not

including final argument.                    The Court must finish this case in the

time allotted and believes the foregoing method preferable to the

Court's micro-management of the number of witnesses and the content

of their testimony.

        Nevertheless,            the       Court's       allocation    of     trial    time    for

Defendant is, of course, subject to the requirements of due

process;        and      the     Court       intends        that     both    parties    have     a
fundamentally fair trial.                    Any party who wishes to complain that

the Court's limitation of his trial time violates his right to due

process or fundamental fairness must be prepared, upon request, to

demonstrate to the Court, by reasonably specific proffer, the

testimony         and/or       exhibits           that    he   has    been    prevented       from


        1
      The parties are advised that one full day of trial
generally yields between four and five hours that are actually
charged against the parties’ trial-time allocations.
ORDER ASSIGNING HOURS FOR TRIAL - Page 1
TRM/chr
    Case 4:20-cr-00269-Y Document 55 Filed 09/07/21               Page 2 of 2 PageID 460


presenting by reason of said limitation.                         Upon a finding by the

Court      that       the   party      has    used   his    allotted      time   wisely   and

nevertheless has been or will be denied due process or fundamental

fairness         by     reason       of      the   enforcement      of     the   trial-time

limitations,           additional          time    will    be   granted    to    meet   those

requirements.

        Despite the allocation of hours for trial, the Court will

discourage repetitive examination of a witness, whether on cross or

direct, and will strongly admonish or sanction any counsel who

wastes the time of his colleagues, the Court, and the jury by

failing to have witnesses present and prepared to testify; by

hunting for or causing a witness to hunt for exhibits; by failing

to have audio or video equipment tested, cued-up, and ready-to-go;

by failing to be timely in attendance; by attempting to argue the

case or make a speech to the jury during an objection; or in any

other manner.

        SIGNED September 7, 2021.

                                                      ____________________________
                                                      TERRY R. MEANS
                                                      UNITED STATES DISTRICT JUDGE




ORDER ASSIGNING HOURS FOR TRIAL - Page 2
TRM/chr
